ON REHEARING.
McCLELLAN, J.
— After full consideration by the court of the arguments and authorities presented in the brief of appellee’s counsel in support of the application for rehearing, the majority of the court adhere to their original view that count 11 was subject to the demurrer as indicated by the opinion in Marbut’s Case, (ante), and hence overruled the application for rehearing. The writer’s opinion in dissent, is further confirmed as the result of the consideration afforded by the application for rehearing. I can but regret that the so rationally founded and thoroughly supported (by the deliverances made in the Davis, Parker and Mills Cases) rub.' which count 11 here, and count 4 in the Marbut Case, perfectly illustrate should, at this late day, be departed from. That long-recognized rule conforms to simplicity in pleading, and so without the slightest possible prejudice to a defendant in the opportunity to prepare for *303and present his defense. The rule declared and applied in this and in the Marbut Case must, if enforced, exact, it seems to me, an wholly unnecessary multiplication of and particularity in counts where the second subdivision of the Liability Act (Code, § 3910) is attempted to be availed of in an action by a servant, and in consequence subject the administration of the law in such cases to a system of detail in pleading, under that subdivision, that cannot be of any practical benefit to any one.
It is insisted for appellee that the three distinct considerations to be quoted prevent the review here of the trial court’s action in overruling the demurrer to count 11. They are these: “(a) The judgment entry does not show any ruling of the lower court on demurrers to count No. 11 of the complaint, and only shows a ruling on the demurrers to the complaint; (b) after the evidence was all in, the judgment entry affirmatively shows that the plaintiff amended the complaint, and that on the complaint as amended issue was joined, and that no demurrers were refiled to the complaint after it was amended; (c) there is only one assignment of error based on the court’s ruling on demurrer. It is assignment of error No, 1, in the following language: “L The lower court erred in overruling appellant’s demurmers, and each separate ground thereof to the eleventh count of plaintiff’s complaint as last amended.’ — Tr. pp. 19, 4 to 8, 12 to 15.” The unanimous opinion of the court is that none of these propositions asserted for appellee are well taken or have merit.
So far as it has bearing on these propositions, the judgment is as follows: “The court granted the plaintiff leave to file, and the plaintiff did file, an amendment to the complaint, adding counts No. 6 to No. 16, both inclusive, as shown by separate paper writing on file, and *304striking from the complaint counts No. 1 to Not 5, both inclusive, and the plaintiff further amends the complaint' by amending count No. 12, and by adding count No. 13%, as shown by separate paper writing on file. Whereupon the defendant demurred to the complaint as shou-ib by separate paper toritmg on file, which demurrers being argued by counsel for the plaintiff and ilie defendant, and "the same being heard, considered, and understood by the court, it is therefore ordered, considered, and adjudged by the court that said demurrers be and they are hereby overruled. * * * And after the evidence was all in the plaintiff further amended the complaint by withdrawing and striking from the complaint and the files each and every count of the complaint, except count No. 11 and count No. 13%, which was left in said complaint as a part of those said counts. Whereupon, issue was joined upon count No. 11 and count No. 13% as constituting the complaint as amended.”
Consulting the reference in the judgment entry to the demurrers “as shown by separate paper writing on file,” the record proper disclosed a pleading of that kind, thus captioned: “Comes the defendant in above-entitled cause, and by leave of the court first had and obtained demurs to the complaint as amended, and each count thereof separately, and severally assigns thereto all the grounds of demurrer heretofore assigned to the original complaint and the following additional grounds of demurrer, to wit: To the sixth count of the complaint. * * * To the eleventh count. * * * The amendment referred to in the judgment entry, and also in the caption of the demurrer, was the addition of counts 6 to 16, inclusive, thus comprehending count 11. As plainly appears from the record, the subsequent amendment of the complaint, by the addition or elimi*305nation of other distinct counts, did not change count. 11. So, under the here pertinent doctrine of B. R. L. & P. Co. v. Food, 174 Ala. 657, 669, et seq., 56 South; 1013, the demurrant was not, in order to assure review here, obliged to refile his overruled demurrer to count 11, since that count had not, subsequent to such ruling, been changed by amendment. Hence, propostion “b,” quoted ante, is without merit. Its demurrer to unchanged count 11 having been considered and overruled, the defendant manifestly expressed no waiver in the premises by joining in issue upon the averments of that count (11).
Bearing in mind the italicised words of reference in the judgment entry, and consulting the subject of that reference, it readily appears that the court intended and did in fact consider and overrule the “said demurrers,” which were separately and severally addressed, in the caption thereof, to the eleventh count of the amended complaint among other counts composing the complaint as amended. There was no demurrer attacking the original complaint or the complaint as amended, us a whole. Such was the case in Central of Ga. Ry. Co. v. Ashley, 159 Ala. 151, 48 South. 981. In that instance there were demurrers addressed to the separate counts of the complaint, and also a demurrer to the complaint as a lohole. The judgment entry expressed a ruling on “demurrer to the complaint” only; and, consistent with the presumptions, indulged on appeal, in favor of no error in the result attained in the trial court, the judgment entry there was interpreted as only responding to the demurrer to the complaint as a whole. Hence that decision is without bearing here. Upon like- considerations, construing a judgment entry, the court, in Ala. Chem. Co. v. Niles, 156 Ala. 298, 302, 303, 47 South. 239, took and made *306effective in its ruling the manifest distinction between a demurrer to a complaint as a whole and demurrer addressed to separate counts composing the complaint. In the Niles Gase, the record contained no demurrer to the complaint as a whole, but only demurrers to separate counts of the complaint. Hence the review of that which the judgment entry expressed, in that connection, was of course impossible, not being shown in the record. If in the case at bar there had been a demurrer assailing the amended complaint as a whole, and a judgment entry phrased as in the Ashley Case, this court would of course refer the ruling thus expressed to that only which could invite the trial court’s response, viz., a ruling on a demurrer to the complaint as a whole. All of the grounds of the demurrer were, under appropriate subheads, pointed to particular counts, denoting them by number, as accords with the familiar practice in this state. So, the allusion in the quoted caption of the demurrer to the “complaint as amended” had and could have, in the light of the grounds assigned and as particularly assigned, reference to the state of the complaint as being amended — as being demurrer interposed, in proper order after amendment. In a sense a demurrer to one only of 16 counts is a demurrer to the complaint; but the familiar and necessary distinction adverted to before, and illustrated in the Ashley and Niles Gases (ante), between a demurrer to a complaint as a whole (for instance, for misjoinder of counts, or parties, etc.) and to distinct parts thereof, called, in our practice, counts, gives the phrase, demurrer to the complaint a signification of a more particular nature.
The conclusion is clear and inevitable from this record that there was separate, distinct demurrer to count 11, and that that demurrer was overruled by the court, *307and that that particular ruling tvas affirmatively expressed in the judgment entry.
The last proposition (c) is also without merit; but it has an apparent support in ill-advised recent decisions of this court. The same decisions appear to have served to lead the Court of Appeals, which is statute-bound to follow this court, into like error in Wheeler v. Fuller, 4 Ala. App. 532, 535, 58 South. 792. The notion underlying the proposition (c) appears to be that where the assignment of error rests on action overruling a demurrer each ground or cause, of demurrer must be well taken, else the action of the trial court will not be disturbed on appeal. The correct rule is that where a single assignment of error complains of two or more rulings on demurrers to distinct units of pleadings, such as counts, pleas, replications, or of distinct rulings on separate matters relating to the admissibility of evidence, or to distinct parts of the oral charge of the court, or to the giving or refusal of distinct special charges, or to other distinct matters occurring on the trial, the single assignment of error is considered and treated as joining each of the several rulings; and, if any one of such rulings is correct, the trial court will be justified, and the appellant will fail, for he will not have sustained his single averment of error in every one of the rulings he has joined in a single assignment. — Western Ry. Co. v. Arnett, 137 Ala. 414, 425, 34 South. 997; Ashford v. Ashford, 136 Ala. 631, 641, 34 South. 10, 96 Am. St Rep. 82; Brent v. Baldwin, 160 Ala. 635, 640, 49 South. 343; Cont. Cas. Co. v. Ogburn, 175 Ala. 357, 57 South. 852, 854; A. G. S. Ry. Co. v. Clake, 145 Ala. 466, 39 South. 816.
A demurrer is an entity in pleading. Its grounds or causes are separate, not joint. They are particular reasons why the major premise of the demurrer should *308be made effective by the judgment of the court, specifications of defects in the pleading to which the demurrer is addressed. In nature the grounds or causes of a demurrer are similar to the grounds or causes set forth in a motion for new trial, or in objections to the admissibility of evidence. Patently a demurrer is due to be sustained if any one of its grounds or causes are well taken against the unit of pleading to which the demurrer is addressed. A motion for a new trial is due to be granted if any one of its grounds áre well taken. So evidence should be refused admission if any one of the specified grounds of objection thereto is well taken.
When a ruling sustaining or overruling a demurrer, to a unit of pleading to which a demurrer may be addressed, is properly assigned for error on appeal, manifestly the trial court must be held to have erred in overruling a demurrer in which there is one or more grounds that were well taken; or the trial court must be held not to have erred in sustaining an appropriate demurrer if one or more grounds thereof were well taken.— A. G. S. Ry. Co. v. Clarke, supra. But this is very different from affirming that on appeal every ‘ground or cause of the demurrer overruled by the trial court must be well taken before the appellant demurrant can claim the adjudgment of error in the premises. Such a conclusion would necessarily establish each ground or camse as a demurrer, thus revolutionizing the whole theory and nature of the, demurrer, as we have it. In cases where a single demurrer (regardless of the number of grounds) is addressed, without separation, to two or more units of pleading, the trial court will overrule such a demurrer, unless all are demurrable on one or more of the grounds assigned to such units of pleading.
The proposition (c) of appellee appears to have received recognition in Ferrell v. Opelika, 144 Ala. 135, *30939 South. 249, Aetna Ins. Co. v. Lasseter, 153 Ala. 630, 45 South. 166, 15 L. R. A. (N. S.) 252, and in Thompson v. N. C. & St. L. Ry. Co., 160 Ala. 590, 49 South. 340. In so far as these cases approve or apply a rule opposed to that we have stated as the correct one, they are unsound, and are, to that extent, overruled.
Now as to the form and effect of the assignment of error numbered 1, quoted before: The assignment is not a joint complaint, combining as a single affirmation of error, of the several grounds or causes of demurrer addressed to count 11. The first sentence in the assignment effected to present for review the propriety of the trial court’s action in overruling the demurrer to count 11; and, in necessary consequence of the grounds or causes thereof being separate instead of joint, to propound the question: Was any one or more grounds of the demurrer to that count well taken? It follows that the second sentence in the assignment but reiterated the idea comprehended in the first sentence, which was to say: The court erred in overruling each separate ground of the demurrer to that count. So, to here sustain the assignment, it was only necessary for this court to conclude that the demurrer should have been sustained, which is to say: At least one ground of the demurrer was well taken, thereby finding error in overruling the demurrer.
The words (in the assignment) “complaint as last amended,” precede transcript paging wherefrom it is made plain that the appellant could only have intended to complain, and does in fact complain, of the trial court’s ruling in overruling the demurrer to count 11, interposed, separately, to that count after the complaint was first amended by adding counts 6 to 16, inclusive. Count 11, as before stated, was not changed during the trial. So our view is that the seeming in*310consistency between the record, which shows no ruling on count 11 as it appeared (though never altered) in the complaint as last amended and the last words in the assignment was corrected by the pertinent contents of the transcript pages to which the assignment itself specifically refers.
The application is denied.